DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s election filed on 07/23/2021. Claims 1-20 are pending in the office action.
 Claims 1-19 are elected to be consideration.
Claim 20 is withdrawn.

Response to Arguments
The election/restriction requirement mailed on 05/25/2021 is withdrawn. Thus, claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the actuator" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. Because the preamble recited “wherein said power transfer device is configured to be one or more of:”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 14-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,910,888. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim inventions disclose similar subject matter of wireless charging for a hospital bed (i.e., patient support apparatus).
There are different arrange in the claim limitations as per claim 1 and other dependent claims.
However, it would have been obvious to one of ordinary skill in the art using to either one of claim invention as above claims would able to achieve a wireless power transfer to allow the a hospital bed (i.e., patient support apparatus) more portable (see as below analysis).
With respect to claim 1: a power transfer system (‘888, claim 1, col. 17, l. 46) comprising: 
a patient support apparatus (‘888, claim 1, col. 17, l. 47) comprising a support structure having a base and a patient support surface for a patient, said patient support 
a power transfer device comprising a controller and a power transmitter coupled to said controller, said power transmitter configured to deliver power from a power source to said power receiver (‘888, claim 1, col. 17, ll. 56-59); and 
an alignment system comprising a carrier coupled to one of said power receiver and said power transmitter to enable movement of said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver, said carrier movable relative to said support structure and one or more of a floor surface and a wall surface to align said power transmitter and said power receiver (‘888, claim 1, col. 17, ll. 60-67).
As per claim 3: The power transfer system of claim 1, comprising: a sensor configured to determine if power is being transferred from said power transmitter to said power receiver (‘888, claim 1, col. 18, ll. 1-3 and claim 13, col. 19, ll. 25-30); and an indicator coupled to said controller and arranged to indicate that power is being transferred from said power transmitter to said power receiver, wherein said indicator comprises one or more of a visual indicator, an audible indicator, and a tactile indicator (‘888, claim 13, col. 19, ll. 31-36).
As per claim 4: the power transfer system of claim 1, wherein said power transmitter is configured to engage and physically contact said power receiver, wherein said power transmitter comprises a first coupling and said power receiver comprises a second coupling adapted to engage said first coupling to transfer power (‘888, claim 7, col. 18, ll. 50-55).
As per claim 5: the power transfer system of claim 4, wherein said couplings are configured to magnetically engage (‘888, claim 8, col. 18, ll. 56-60).
As per claim 6: the power transfer system of claim 1, wherein said power receiver is located on said support structure (‘888, claim 1, col. 17, ll. 48-53).
As per claim 14: the power transfer system of claim 1, wherein said alignment system is configured to be manually operated (‘888, claim 1, col. 17, ll. 60-67 and claim 10, col. 19, ll. 1-4).
As per claim 15: the power transfer system of claim 1, wherein said carrier is passively movable upon engagement by said patient support apparatus to move said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver (‘888, claim 1, col. 17, ll. 60-67 and claim 12, col. 19, ll. 14-24).
As per claim 16: the power transfer system of claim 1, wherein said alignment system comprises a guide coupled to said patient support apparatus to guide said carrier of said power transmitter into alignment with said power receiver, said guide comprising one or more of a geometric feature shaped to guide said carrier and a magnet (‘888, claim 5, col. 18, ll. 21-39 and claim 12, col. 19, ll. 14-24).
As per claim 19: the power transfer system of claim 1, wherein said power transmitter is configured to transfer power wirelessly to said power receiver, wherein said power transmitter comprises an inductive power transmitter and said power receiver comprises an inductive power receiver, said inductive power transmitter configured to transfer power to said inductive power receiver (‘888, claim 8, col. 18, ll. 
As per claim 20: a patient support apparatus (‘888, claim 1, col. 17, l. 47) comprising: 
a support structure (‘888, claim 1, col. 17, l. 47) having a base and a patient support surface for a patient (‘888, claim 1, col. 17, ll. 48-52); 
an energy storage device (‘888, claim 1, col. 17, ll. 48-52); 
a power receiver coupled to said energy storage device and configured to receiver power from an off-board power transmitter (‘888, claim 1, col. 17, ll. 48-52 and ll. 56-59); and 
an alignment system comprising a carrier coupled to said power receiver to enable movement of said power receiver relative to the power transmitter to align said power receiver with the power transmitter, said carrier movable relative to said support structure and one or more of a floor surface and a wall surface to align said power receiver with the power transmitter (‘888, claim 1, col. 17, ll. 60-67).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al., (U.S. Pub. 20160013837).
With respect to claim 1: Howell discloses a power transfer system comprising: 
a patient support apparatus (‘837, fig. 1, 10, par. 52, par. 55) comprising a support structure having a base (‘837, fig. 1, lower frame 42, par. 55) and a patient support surface for a patient (‘837, fig. 1, upper frame 44, par. 55), said patient support apparatus comprising an energy storage device and a power receiver coupled to said energy storage device (‘837, par. 66, par. 81, fig. 21, battery 732 and charging pad 730); 
a power transfer device comprising a controller and a power transmitter coupled to said controller, said power transmitter configured to deliver power from a power source to said power receiver (‘837, fig. 1-6, transmitter 18 and controller 34 and receiver 12, fig. 7, transmitter 218 and controller 34 and receiver 212); and 
an alignment system comprising a carrier coupled to one of said power receiver and said power transmitter to enable movement of said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver (‘837, par. 9, aligning first portion and second portion moving into 
With respect to claim 2:  Howell discloses the power transfer system of claim 1, wherein said alignment system comprises a second carrier coupled to the other of said power receiver and said power transmitter so that both of said power receiver and said power transmitter are movable (‘837, fig. 1 and fig. 7, carrier 220, transmitter 218 and receiver 212, see par. 55 and par. 63).
With respect to claim 3:  Howell discloses the power transfer system of claim 1, comprising: a sensor configured to determine if power is being transferred from said power transmitter to said power receiver (‘837, par. 12-13, par. 62, optical emitter positioned (i.e., optical detector, sensor)); and 
an indicator coupled to said controller and arranged to indicate that power is being transferred from said power transmitter to said power receiver, wherein said indicator comprises one or more of a visual indicator, an audible indicator, and a tactile indicator (‘837, par. 61-63, LED is illuminated to indicate proper alignment for the maximizes the efficiency of the power transfer between the transmitter and receiver).
With respect to claim 4:  Howell discloses the power transfer system of claim 1, wherein said power transmitter is configured to engage and physically contact said power receiver, wherein said power transmitter comprises a first coupling and said power receiver comprises a second coupling adapted to engage said first coupling to transfer power (‘837, the abstract, wireless power transfer, fig. 6, the transmitter and receiver housing/cover are physical contact, refers to figure 20, docking position (i.e., that refers to physical contact) and coupler 702).
With respect to claim 5:  Howell discloses the power transfer system of claim 4, wherein said couplings are configured to magnetically engage (‘730, the abstract, fig. 1, fig. 6, and fig. 20, 702, and  par. 101).
With respect to claim 6:  Howell discloses the power transfer system of claim 1, wherein said power receiver is located on said support structure (‘837, fig. 1, receiver 12, fig. 7-9 receiver 212/312/412 located on the support structure).
With respect to claim 7:  Howell discloses the power transfer system of claim 1, wherein said power transfer device is configured to be one or more of: 
placed on a floor surface, wherein said alignment system comprises an actuator configured to move said power transmitter relative to the floor surface (‘837, fig. 7-9); 
placed on a wall surface, wherein said alignment system comprises an actuator configured to move said power transmitter relative to the wall surface (‘837, fig. 4, actuator 100, par. 59); 
placed on the floor surface, wherein said alignment system comprises the actuator configured to move said power transmitter relative to the floor surface to extend said power transmitter from the floor surface to align with said power receiver to transfer power (‘837, fig. 7-9); and 
placed on the wall surface, wherein said alignment system comprises the actuator configured to move said power transmitter relative to the wall surface to extend said power transmitter from the wall surface to align with said power receiver to transfer power (‘837, fig. 4 actuator 100, par. 59).
With respect to claim 8:  Howell discloses the power transfer system of claim 1, wherein said carrier comprises a post and said alignment system comprises an actuator 
With respect to claim 9:  Howell discloses the power transfer system of claim 1, wherein said power transfer device comprises a robotic arm of articulating segments supporting said power transmitter to align said power transmitter with said power receiver (‘837, fig. 4, par. 59, cross member (i.e., a robotic arm)).
With respect to claim 10:  Howell discloses the power transfer system of claim 1, comprising a locator coupled to said alignment system and configured to locate one or more of said power receiver and said power transmitter to facilitate alignment of said power transmitter and said power receiver, wherein said locator comprises a sensor coupled to said alignment system and configured to sense said one or more of said power receiver and said power transmitter to facilitate alignment of said power transmitter and said power receiver, wherein said alignment system comprises an actuator configured to move at least one of said power receiver and said power transmitter in an automated manner to align with the other of said power receiver and said power transmitter based on signals from said locator (‘837, par. 12-14, par. 62, optical emitter positioned (i.e., optical detector, sensor), also see fig. 4 and fig. 6 ).
With respect to claim 14:  Howell discloses the power transfer system of claim 1, wherein said alignment system is configured to be manually operated (‘837, fig. 1-9 and fig. 20, cart/bed can manual move and align to the optimal position and also see par. 62, user may reposition the transmitter until indicate proper alignment).

With respect to claim 15:  Howell discloses the power transfer system of claim 1, wherein said carrier is passively movable upon engagement by said patient support apparatus to move said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver (‘837, par. 9, aligning first portion and second portion moving into optimal position, figs. 2 - 4, the power transmitter 18 moveable (horizontal and vertical) to align with power receiver, par. 56-58, and also see figs. 7-9).
With respect to claim 16:  Howell discloses the power transfer system of claim 1, wherein said alignment system comprises a guide coupled to said patient support apparatus to guide said carrier of said power transmitter into alignment with said power receiver, said guide comprising one or more of a geometric feature shaped to guide said carrier and a magnet (‘837, fig. 2, fig. 6, par. 58, shape).
With respect to claim 17:  Howell discloses the power transfer system of claim 1, wherein said power transfer device comprises a rover movable relative to said patient support apparatus, said rover acting as said carrier, said rover being configured to carry the power source (‘837, fig. 20, cart as rover and acting as said carrier, said rover being configured to carry the power source).
With respect to claim 18:  Howell discloses the power transfer system of claim 17, comprising a dispatch network and a tracker module coupled to said dispatch network and configured to determine a location of said rover, wherein said rover comprises said controller and said dispatch network is in communication with said controller to instruct said controller to transport said rover to a desired location based on data from said tracker module, wherein said patient support apparatus comprises a 
With respect to claim 19:  Howell discloses the power transfer system of claim 1, wherein said power transmitter is configured to transfer power wirelessly to said power receiver, wherein said power transmitter comprises an inductive power transmitter and said power receiver comprises an inductive power receiver, said inductive power transmitter configured to transfer power to said inductive power receiver (‘837, fig. 1-9, the abstract).
With respect to claim 20:  Howell discloses a patient support apparatus comprising: 
a support structure (‘837, fig. 1, 10, par. 52, par. 55) having a base (‘837, fig. 1, lower frame 42, par. 55) and a patient support surface for a patient (‘837, fig. 1, upper frame 44, par. 55); 
an energy storage device (‘837, par. 66, par. 81, fig. 21, battery 732); 
a power receiver coupled to said energy storage device and configured to receiver power from an off-board power transmitter (‘837, par. 66, par. 81, fig. 21, battery 732 and charging pad 730 and wireless power transfer, see the abstract); and 
.

Claim(s) 1-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemire et al., (U.S. Pub. 2012/0117730).
With respect to claim 1: Lemire discloses a power transfer system comprising: 
a patient support apparatus (‘730, fig. 1, 30, par. 65) comprising a support structure having a base (‘730, fig. 1, 22, par. 65) and a patient support surface for a patient (‘730, fig. 1, 26 and 28, par. 65), said patient support apparatus comprising an energy storage device (‘730, par. 70, support apparatus 20 includes one or more batteries, fig. 13C) and a power receiver coupled to said energy storage device (‘730, par. 71, the battery provide electrical power to the control circuitry within mattress 38 and inductive coupler 50 is adapted to inductively supply electrical power from patient support apparatus, see par 73, fig. 3, and fig. 13C. Thus, the power receiver couples to batteries); 
a power transfer device comprising a controller and a power transmitter coupled to said controller, said power transmitter configured to deliver power from a power source to said power receiver (‘730, fig. 13A, controller 60, with primary coil side to 
an alignment system comprising a carrier coupled to one of said power receiver and said power transmitter to enable movement of said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver (‘730, par. 15, par. 105, par. 107-108, par. 111, fig. 19-20), said carrier movable relative to said support structure and one or more of a floor surface and a wall surface to align said power transmitter and said power receiver (‘730, par. 14, par. 18, par. 65, par. 107-108 and also see fig. 19-20).
With respect to claim 2:  Lemire discloses the power transfer system of claim 1, wherein said alignment system comprises a second carrier (i.e., mattress) coupled to the other of said power receiver and said power transmitter so that both of said power receiver and said power transmitter are movable (‘730, par. 71-73, par. 77, fig. 18).
With respect to claim 3:  Lemire discloses the power transfer system of claim 1, comprising: a sensor configured to determine if power is being transferred from said power transmitter to said power receiver (‘730, par. 79, par. 87 and par. 92, par.97, and par. 105); and 
an indicator coupled to said controller and arranged to indicate that power is being transferred from said power transmitter to said power receiver, wherein said indicator comprises one or more of a visual indicator, an audible indicator, and a tactile indicator (‘730, par. 12, par. 79, LED indicates that the controller is operable and functioning properly).
With respect to claim 4:  Lemire discloses the power transfer system of claim 1, wherein said power transmitter is configured to engage and physically contact said power receiver, wherein said power transmitter comprises a first coupling and said power receiver comprises a second coupling adapted to engage said first coupling to transfer power (‘730, fig. 16-17, show transmitter and receiver are physical contact, then transmitter coil 56 engage wireless charging to receiving coil 58 also see fig. 13A-13B, par. 101).
With respect to claim 5:  Lemire discloses the power transfer system of claim 4, wherein said couplings are configured to magnetically engage (‘730, par. 101).
With respect to claim 6:  Lemire discloses the power transfer system of claim 1, wherein said power receiver is located on said support structure (‘730, fig. 16-17, receiver 58).
With respect to claim 7:  Lemire discloses the power transfer system of claim 1, wherein said power transfer device is configured to be one or more of: 
placed on a floor surface, wherein said alignment system comprises an actuator configured to move said power transmitter relative to the floor surface (‘730,  par 14, floor surface, par. 18, actuator, par. 26 and fig. 19-20 and par. 107 and par. 124); 
placed on a wall surface, wherein said alignment system comprises an actuator configured to move said power transmitter relative to the wall surface (‘730,  par. 18, actuator, par. 26 and fig. 19-20 and par. 107, wall and floor and par. 124); 
placed on the floor surface, wherein said alignment system comprises the actuator configured to move said power transmitter relative to the floor surface to extend said power transmitter from the floor surface to align with said power receiver to transfer 
placed on the wall surface, wherein said alignment system comprises the actuator configured to move said power transmitter relative to the wall surface to extend said power transmitter from the wall surface to align with said power receiver to transfer power (‘730,  par. 18, actuator, par. 26 and fig. 19-20 and par. 107, wall and floor and par. 124).
With respect to claim 8:  Lemire discloses the power transfer system of claim 1, wherein said carrier comprises a post and said alignment system comprises an actuator configured to extend and retract said post relative to said power receiver to transfer power (‘730, par. 18 and par. 74).
With respect to claim 9:  Lemire discloses the power transfer system of claim 1, wherein said power transfer device comprises a robotic arm of articulating segments supporting said power transmitter to align said power transmitter with said power receiver (‘730, par. 122-124, par. 127, par. 141-142).
With respect to claim 11:  Lemire discloses the power transfer system of claim 1, wherein said patient support apparatus comprises a cot and said power transfer device comprises a loading system configured to load said cot into a vehicle, said loading system comprising a latch assembly with said power transmitter being coupled to said latch assembly (‘730, par. 141-143, fig. 25-26 and fig. 30-31).
With respect to claim 14:  Lemire discloses the power transfer system of claim 1, wherein said alignment system is configured to be manually operated (‘730, par. 17).
With respect to claim 15:  Lemire discloses the power transfer system of claim 1, wherein said carrier is passively movable upon engagement by said patient support apparatus to move said one of said power receiver and said power transmitter relative to the other to align said power transmitter and said power receiver (‘730, fig. 1 and fig. 5, par. 18, par. 65, and par. 68).
With respect to claim 16:  Lemire discloses the power transfer system of claim 1, wherein said alignment system comprises a guide coupled to said patient support apparatus to guide said carrier of said power transmitter into alignment with said power receiver, said guide comprising one or more of a geometric feature shaped to guide said carrier and a magnet (‘730, fig. 5-10 and also see par 77).
With respect to claim 19:  Lemire discloses the power transfer system of claim 1, wherein said power transmitter is configured to transfer power wirelessly to said power receiver, wherein said power transmitter comprises an inductive power transmitter and said power receiver comprises an inductive power receiver, said inductive power transmitter configured to transfer power to said inductive power receiver (‘730, fig. 13A-13C, inductive power transmitting and receiving).
With respect to claim 20:  Lemire discloses a patient support apparatus comprising: 
a support structure (‘730, fig. 1, 30, par. 65) having a base (‘730, fig. 1, 22, par. 65) and a patient support surface for a patient (‘730, fig. 1, 26 and 28, par. 65); 
an energy storage device (‘730, par. 70, support apparatus 20 includes one or more batteries, fig. 13C); 

an alignment system comprising a carrier coupled to said power receiver to enable movement of said power receiver relative to the power transmitter to align said power receiver with the power transmitter, said carrier movable relative to said support structure and one or more of a floor surface and a wall surface to align said power receiver with the power transmitter (‘730, par. 15, par. 105, par. 107-108, par. 111, fig. 19-20), said carrier movable relative to said support structure and one or more of a floor surface and a wall surface to align said power transmitter and said power receiver (‘730, par. 14, par. 18, par. 65, par. 107-108 and also see fig. 19-20).

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if claims 12 and/or 13 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest the limitations, comprise.
As per claim 12:  wherein said alignment system comprises an actuator coupled to said power receiver to move said power receiver to align with a magnetic field generated by said power transmitter.
As per claim 13: wherein said patient support apparatus comprises a second controller coupled to said power receiver, said alignment system comprises an actuator coupled to said second controller and controlled by said second controller to move said power receiver relative to said support structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851